DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 11 (and dependent claims 12-13) dependent thereon), lines 2-3, the limitation “a difference between the peak wavelengths of the light emission of at least two of the five light emitting elements is 5 nm to 30 nm both inclusive” is not supported by the original disclosure.  It is noted that the original specification of the only supports a difference between the peak wavelengths of the light emission of two blue light emitting elements of the five light emitting elements being 5 nm to 30nm (see specification, paragraph [0036]), but does not support a difference between the peak wavelengths of the light emission of any two light emitting elements (i.e., red and green or red and blue) of the five light emitting elements being 5 nm to 30nm as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 14-15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 7,982,385).
Regarding claim 1, Kimura (Figs. 1-3) discloses a display apparatus, comprising pixels 200 in a plurality, the pixels 200 being two-dimensionally disposed, and the pixels 200 each including five light emitting elements, including a light emitting element 201R1 of a red color in a singularity, a light emitting element 203G1 of a green color in a singularity, and two light emitting elements 205B1 and 206B2 of a blue color in a singularity disposed side by side along a row direction or a column direction, the pixel groups each including two or more adjacent ones of the pixels 200 (Fig. 2), and wherein the light emitting elements (R1, R2), (G1, G2) or (B1, B2) are separated to each other by a distance.

However, as set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007).  Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Therefore, it would have been obvious to set a distance between two of the light emitting elements being equal to or smaller than a resolution distance for an eye and the resolution distance varying with a viewing distance because as common knowledge and common sense of a person of ordinary skill in the art, the distance setting between the sub-pixels could be adjusted so as not to exceed the resolution of the naked eye. 	
Regarding claims 14-15, Kimura (Figs. 1-3) further discloses: the light emitting elements comprise light emitting diodes 404 (Fig. 4); the display apparatus is constituted by a plurality of light emitting units that are two-dimensionally disposed and each include the pixels in the plurality (Figs. 2-3).
Regarding claim 11, Kimura does not specifically disclose: a difference between the peak wavelengths of the at least two of the five light emitting elements in a range as claimed.
However, it would have been obvious to set a difference between the peak wavelengths of the light emission of the at least two of the five light emitting elements in 
Regarding claim 16, Kimura (Figs. 1-3) discloses an illumination apparatus, comprising units in a plurality, the units each comprising two-dimensionally disposed pixel 200 including five light emitting elements, including a light emitting element 201R1 of a red color in a singularity, a light emitting element 203G1 of a green color in a singularity, and two light emitting elements 205B1 and 206B2 of a blue color in a singularity disposed side by side along a row direction or a column direction, the unit groups each including two or more adjacent ones of the pixels 200 (Fig. 2), and wherein the light emitting elements (R1, R2), (G1, G2) or (B1, B2) are separated to each other by a distance.
Kimura does not specifically disclose the distance between two of the light emitting elements is equal to or smaller than a resolution distance for an eye, the resolution distance varying with a viewing distance.
However, as set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007).  Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
. 	
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al in view of Tanaka et al (US 2016/0196781).
Regarding claim 12, Kimura does not disclose the display apparatus comprising a correction unit and a driver unit as claimed.
However, Tanaka (Figs. 4-7) teaches a display apparatus comprising: a correction processor unit 33 that corrects drive signals of the light emitting elements ([0139]); and a driver unit 17 that performs a light emission drive of the pixels in the plurality, on a basis of the drive signals corrected, the correction processor unit 33 correcting the drive signals on a basis of a correction coefficient that is set in advance on a basis of the peak wavelengths of the light emission of the light emitting elements (see Fig. 6 and [0145]).  Accordingly, it would have been obvious to include in the display apparatus of Kimura with such correction process unit and driver unit in order to provide a known purpose of controlling the lighting of each pixel, as taught by Tanaka.
Regarding claim 13, Tanaka also teaches the correction coefficient is set for each of the pixels or for each of the pixel groups (see Fig. 6 and [0145]).
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.

This argument is not persuasive because in the current rejection, neither Huang nor Lau are relied on for teachings the above quoted limitations.  Kimura (Figs. 1-3) discloses the above quoted limitations as claimed (see current rejection for more details).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHAT X CAO/Primary Examiner, Art Unit 2817